Case 1:18-cv-06711-AMD-RLM Document 58 Filed 07/29/20 Page 1 of 16 PageID #: 297




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------- X
                                                                  :
  JUAN A. SANTIAGO,
                                                                  :
                                           Plaintiff,
                                                                  : MEMORANDUM DECISION
                                                                  : AND ORDER
                            – against –
                                                                  : 18-CV-06711 (AMD) (RLM)
                                                                :
  1199 SEIU, et al.,
                                          Defendants.           :
                                                                  :
  --------------------------------------------------------------- X
  ANN M. DONNELLY, United States District Judge:

          Before the Court are the defendants’ motions to dismiss the first amended complaint. For

  the reasons that follow, I grant the defendants’ motions to dismiss, but allow the plaintiff to

  amend his complaint.

          On November 28, 2018, the pro se plaintiff filed this employment discrimination action

  against 1199 SEIU United Healthcare Workers East (the Union) and his former employer,

  Triboro Center. (ECF No. 1.) Triboro Center answered the complaint (ECF No. 10), and the

  Union moved to dismiss (ECF No. 12). I granted the Union’s motion to dismiss and gave the

  plaintiff leave to amend his complaint. (ECF No. 26.)

          On July 19, 2019, the plaintiff filed an amended complaint against 1199 SEIU, Triboro

  Center, Elizabeth Morales, Marjorie Lopez, Julio Vives, Nate Goldman, Linda Torres and Milly

  Silva. 1 (ECF No. 27.) The amended complaint alleges discrimination claims under the


  1
   The amended complaint named Elizabeth Morales, Marjorie Lopez, Julio Vives, Nate Goldman,
  Zenaida Colon, Linda Torres and Milly Silva as defendants, but the content of the amended complaint
  suggested that the plaintiff may have intended to name additional defendants. Judge Roanne L. Mann
  directed the plaintiff to file a letter identifying the individuals and/or entities that he intended to name as
  defendants. (ECF No. 29.) The plaintiff submitted a list that included these individual defendants, as
  well as Triboro Center and 1199 SEIU, but did not include Zenaida Colon. (ECF No. 30.)
Case 1:18-cv-06711-AMD-RLM Document 58 Filed 07/29/20 Page 2 of 16 PageID #: 298




  Americans with Disabilities Act, the New York State Human Rights Law, the Rehabilitation Act

  and Title VII, as well as violations of the “Fair Rights Act,” the Occupational Health and Safety

  Act and the Constitution. The Union, Marjorie Lopez, Milly Silva and Julio Vives (the Union

  defendants) moved to dismiss the amended complaint on January 17, 2020 (ECF No. 47), as did

  Linda Torres (ECF No. 50), and Triboro Center, Nate Goldman and Elizabeth Morales (the

  Triboro defendants) moved to dismiss on January 24, 2020 (ECF No. 55). The plaintiff did not

  file any opposition to these motions.

                                            BACKGROUND 2

          The plaintiff, a member of the 1199 SEIU United Healthcare Workers East Union, was

  employed by Triboro Center for 32 years, until he was terminated in March of 2018. (ECF No.

  27 at 11, 23.) He “had a great reputation” during his employment at Triboro Center, and

  received the nickname “handy man.” (Id. at 11.) He suffers from alcoholism and severe

  depression. (Id. at 9, 11.) Triboro employees and Union representatives knew about his

  conditions. (See id. at 9, 11 (his alcoholism “was well-known at Triboro”).)

          On February 28, 2018, Marjorie Lopez, a Union delegate, suspended the plaintiff. (Id. at

  4, 8.) According to the plaintiff, the suspension was “unjustified.” (Id. at 8.) Lopez did not

  follow up or update him about the suspension. (Id.)

          On March 13, 2018, the plaintiff received two calls at home: one from Lopez, and one

  from Julio Vives, Vice President of the Union. (Id. at 8-10.) Lopez “harass[ed] and bullied” the

  plaintiff “by saying [he] could not take an early retirement because [he] was too young.” (Id. at

  8-9.) According to the plaintiff, Lopez, who knew about the plaintiff’s alcoholism and severe


  2
   All facts are taken from the amended complaint and its attachments. (ECF No. 27.) For purposes of this
  motion, I accept as true the factual allegations in the amended complaint and draw all reasonable
  inferences in the plaintiff’s favor. See Town of Babylon v. Fed. Hous. Fin. Agency, 699 F.3d 221, 227 (2d
  Cir. 2012).

                                                     2
Case 1:18-cv-06711-AMD-RLM Document 58 Filed 07/29/20 Page 3 of 16 PageID #: 299




  depression, instructed Vives to call the plaintiff at home “out of retaliation, to bully and further

  harass [him] due to the known history of [his] alcoholism and severe depression.” (Id. at 9.)

  Lopez “disclosed [the plaintiff’s] retirement plans to . . . Vives for [the] sole purpose of [Vives]

  to impersonate himself as a pension representative.” (Id.) The call with Vives concerned

  pension benefits and text messages that the plaintiff’s girlfriend had sent to Lopez; Vives told the

  plaintiff that there would be a “serious problem” if the text messages did not stop. (Id. at 9-10.)

          The next day, the plaintiff called administrator Nate Goldman and “left several messages

  . . . regarding Marjorie Lopez’s misconduct,” and on March 15, sent a “certified letter.” (Id. at

  13.) Goldman did not respond. (Id.)

          On March 16, 2018, social worker Linda Torres referred the plaintiff to a rehabilitation

  program, but “purposely” did not give him a physical copy of the referral with her signature. (Id.

  at 5, 10.) According to the plaintiff, Torres was “fully aware” of a plan to terminate him a few

  days later. (Id. at 10.)

          Elizabeth Morales from Human Resources terminated the plaintiff on March 19, 2018,

  “the day [he] entered into rehab,” which was “a moment of opportunity.” 3 (Id. at 3, 11.)

  Morales knew about his history of alcoholism and severe depression. (Id. at 11.) The reason

  given for his termination was “the pending investigation from the February 28, 2018

  suspension.” (Id. at 12.) Morales “waited 17 days” to issue the termination letter, which said

  “no show no call for periods 3/19/18 through 3/23/18.” (Id. at 12-13, 26.) According to the

  plaintiff, “[w]hen other employees that did not suffer from alcohol depen[den]cy would miss

  work without prior notice—referred to as no call, no show[—]they were marked as taking a

  holiday, or a sick day.” (Id. at 12-13.)


  3
   The plaintiff also claims that he was terminated on March 26, 2018, and his termination letter is dated
  April 4, 2018. (Id. at 11, 26.)

                                                      3
Case 1:18-cv-06711-AMD-RLM Document 58 Filed 07/29/20 Page 4 of 16 PageID #: 300




         According to the plaintiff, Morales really terminated him “because [he] reported . . .

  Lopez’s misconduct to her and . . . others on [March 14, 2018].” (Id. at 12.) She “knew . . .

  Vives was the caller the night of [March 13],” and “wanted [the plaintiff] gone before his name

  and title had surface[d].” (Id.) The plaintiff claims that Morales “conspired” with Lopez to

  terminate him, and that Goldman allowed them to “conspire.” (Id. at 12, 13.)

         The plaintiff called Torres “repeatedly” on March 26, 2018 and spoke with her about his

  unfair termination and his distress, but Torres “disregarded [his] cries for need for help” and told

  him to speak with Zenaida Colon. (Id. at 10-11.) Torres told the plaintiff’s girlfriend that there

  was nothing she could do. (Id. at 11.)

         The plaintiff received a grievance document on which he “discovered Julio Vive[s’]

  name and job title.” (Id. at 14.) He contacted the Union’s Executive Vice President Milly Silva

  on April 14, 2018. (Id.) She “decline[d] to respond to the allegations [he] made repeatedly”

  against Vives, and did not take “appropriate action.” (Id. at 14-15.) “No one from the Union

  ever responded to the allegations made against [Vives] for impersonation and harassment,” and

  Vives’ “role in the 3/13/18 incident had a tangible employment action taken against [him] that

  resulted in termination.” (Id. at 15.)

         The plaintiff filed a grievance, which was closed on April 30, 2018. (Id. at 14, 23.)

  According to the grievance closing letter, the plaintiff “did not show up for any of [his] hearings”

  and did not contact the Union about his case. (Id. at 23.) The plaintiff alleges that Zenaida

  Colon “switched the places of her and Julio’s name on [the] grievance closing letter.” (Id. at 14.)

                                     STANDARD OF REVIEW

         A complaint must plead “enough facts to state a claim to relief that is plausible on its

  face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the



                                                   4
Case 1:18-cv-06711-AMD-RLM Document 58 Filed 07/29/20 Page 5 of 16 PageID #: 301




  plaintiff pleads factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

  2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). While “detailed factual allegations”

  are not required, “[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of

  the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

  U.S. at 555).

           The plaintiff is proceeding pro se, so I evaluate his complaint by “less stringent standards

  than formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

  curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)), and interpret it to raise the

  strongest arguments it suggests, especially since it alleges civil rights violations, see Sealed

  Plaintiff v. Sealed Defendant #1, 537 F.3d 185, 191-93 (2d Cir. 2008); Weixel v. Bd. of Educ. of

  City of N.Y., 287 F.3d 138, 146 (2d Cir. 2002) (citing Weinstein v. Albright, 261 F.3d 127, 132

  (2d Cir. 2001)).

                                               DISCUSSION

      I.   ADA, Rehabilitation Act and NYSHRL Discrimination and Retaliation Claims

           The ADA prohibits covered entities from discriminating in employment against any

  qualified individual on the basis of disability. 42 U.S.C. § 12112. It also prohibits retaliation

  against an individual who opposes acts or practices prohibited by the ADA. 42 U.S.C. § 12203.

  Because claims under the NYSHRL and Rehabilitation Act are governed by the same legal

  standards as the ADA, I analyze these claims together. 4 See Noll v. Int’l Bus. Machs. Corp., 787

  F.3d 89, 94 (2d Cir. 2015) (“A claim of disability discrimination under the New York State


  4
    It is not clear that the Rehabilitation Act, which “governs programs or activities funded or subsidized by
  federal money,” Thorne v. Bos. Mkt. Corp., No. 19-CV-9932, 2020 WL 3504178, at *8 (S.D.N.Y. June
  29, 2020), applies, but the defendants do not challenge the plaintiff’s Rehabilitation Act claims on this
  ground.

                                                       5
Case 1:18-cv-06711-AMD-RLM Document 58 Filed 07/29/20 Page 6 of 16 PageID #: 302




  Human Rights Law . . . is governed by the same legal standards as govern federal ADA claims.”)

  (quoting Graves v. Finch Pruyn & Co., Inc., 457 F.3d 181, 184 n.3 (2d Cir. 2006)) (internal

  quotation marks omitted); Day v. MTA N.Y.C. Transit Auth., No. 17-CV-7270, 2019 WL

  1437616, at *4 (S.D.N.Y. Mar. 31, 2019) (“A claim of disability discrimination under the

  NYSHRL . . . is governed by the same legal standards as those governing federal ADA and

  Rehabilitation Act claims.”); Treglia v. Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002)

  (“The Rehabilitation Act and NYHRL contain similar provisions against retaliation and are

  governed in this respect by the same standards as the ADA.”).

              a. Discrimination

                      i. Claims Against Triboro Center 5

          To establish an ADA claim against an employer, the plaintiff must plausibly allege that:

  “(1) the employer is subject to the ADA; (2) the plaintiff is disabled within the meaning of the

  ADA or perceived to be so by [his] employer; (3) [he] was otherwise qualified to perform the

  essential functions of the job with or without reasonable accommodation; (4) [he] suffered an

  adverse employment action; and (5) the adverse action was imposed because of [his] disability.”

  Davis v. N.Y.C. Dep’t of Educ., 804 F.3d 231, 235 (2d Cir. 2015); Williams v. N.Y.C. Dep’t of

  Educ., No. 18-CV-11621, 2020 WL 906386, at *3 (S.D.N.Y. Feb. 25, 2020).

          Although the plaintiff’s termination qualifies as an adverse employment action, he has

  not plausibly alleged that he was terminated because of his disability. A plaintiff may

  “demonstrate circumstances giving rise to an inference of discrimination through evidence of

  overt discriminatory conduct or disparate treatment.” Murtha v. N.Y. State Gaming Comm’n,


  5
    Although the amended complaint does not allege any claims against Triboro Center, the plaintiff claims
  that Triboro Center employees Morales and Goldman discriminated against him. I read the complaint
  liberally to assess whether the allegations concerning Morales and Goldman raise discrimination claims
  against Triboro Center.

                                                     6
Case 1:18-cv-06711-AMD-RLM Document 58 Filed 07/29/20 Page 7 of 16 PageID #: 303




  No. 17-CV-10040, 2019 WL 4450687, at *11 (S.D.N.Y. Sept. 17, 2019); see also Fox v. State

  Univ. of N.Y., 686 F. Supp. 2d 225, 230 (E.D.N.Y. 2010). The plaintiff mentions his alcoholism

  in some of his allegations. For example, he alleges that he was terminated on the day he “entered

  into rehab,” which he describes as a “moment of opportunity.” (ECF No. 27 at 11.) In the

  termination letter, which the plaintiff attached to the complaint, Morales cited the plaintiff’s

  failure to show up for work or to call as the reason for his termination; the plaintiff alleges that

  “[w]hen other employees that did not suffer from alcohol depen[den]cy would miss work

  without prior notice . . . they were marked as taking a holiday, or a sick day.” (Id. at 12-13, 26.)

  These allegations suggest that the defendants treated people with alcohol dependency differently

  from employees without a similar disability, but the allegations are not sufficiently specific. See

  Murtha, 2019 WL 4450687, at *12 (“Plaintiff fails to provide any details tending to suggest that

  [another employee] was ‘similarly situated in all material respects’ to Plaintiff.”); Fishman v.

  Office of Court Admin. N.Y. State Courts, No. 18-CV-282, 2020 WL 1082560, at *8 (S.D.N.Y.

  Mar. 5, 2020) (“To the extent that Plaintiff does allege disparate treatment compared with non-

  disabled comparators, all such allegations are entirely generic and conclusory.”) (citing the

  complaint, which alleged that “[o]ther non-disabled fathers and mothers are not jailed by [t]he

  State for sending gifts to their kids,” and that “[o]ther non-disabled litigants in front of other

  judges do not have to pay for transcripts on their own”); Majied v. N.Y.C. Dep’t of Educ., No.

  16-CV-5731, 2018 WL 333519, at *3 (S.D.N.Y. Jan. 8, 2018) (“[The plaintiff’s] subjective

  belief that she was treated differently on account of a disability is plainly not enough to state a

  claim.”).

         Even if the plaintiff had sufficiently alleged that he was subjected to disparate treatment,

  he was not terminated because of his alcoholism, by his own account. The plaintiff claims that



                                                     7
Case 1:18-cv-06711-AMD-RLM Document 58 Filed 07/29/20 Page 8 of 16 PageID #: 304




  he was really terminated because he reported Lopez’s misconduct and Morales “wanted [the

  plaintiff] gone before [Vives’] name and title had surface[d].” (ECF No. 27 at 12.) See Majied,

  2018 WL 333519, at *3 (“In fact, as the [defendant] points out, [the plaintiff’s] own Complaint

  establishes that she was denied LODI leave not because she was disabled, but because the

  school’s administration determined that the evidence did not support her claim for LODI

  status.”). Moreover, the plaintiff claims that Morales decided to fire him before the “no-show”

  dates referenced in the termination letter. Accordingly, the discrimination claims are dismissed.

                     ii. Claims Against the Union

         “Employment discrimination claims against labor organizations are analyzed differently

  from claims against employers.” Holcombe v. U.S. Airways Grp., Inc., 976 F. Supp. 2d 326, 338

  (E.D.N.Y. 2013) (citation and quotation marks omitted). At the pleading stage, an ADA plaintiff

  alleging a violation by a union must demonstrate that (a) the union breached its duty of fair

  representation, and (b) the union’s actions were motivated by discriminatory animus. Id. at 338;

  see also McIntyre v. Longwood Cent. Sch. Dist., 380 F. App’x 44, 49 (2d Cir. 2010) (“[T]o

  establish a violation of Title VII or the ADEA by the [defendant union], [the plaintiff] would

  have to show, at a minimum, that the union breached its duty of fair representation and that its

  actions were motivated by discriminatory animus”).

         “The standard for stating a claim for breach of a union’s duty of fair representation is

  high.” Lane v. Wakefield, No. 16-CV-1817, 2016 WL 5118301, at *2 (S.D.N.Y. Sept. 20, 2016),

  aff’d sub nom. Lane v. 1199 SEIU Healthcare Workers Labor Union, 694 F. App’x 819 (2d Cir.

  2017) (citation and quotation marks omitted). Breach occurs when a union’s actions “are

  arbitrary, discriminatory, or taken in bad faith.” Fowlkes v. Ironworkers Local 40, 790 F.3d 378,

  388 (2d Cir. 2015) (citing Air Line Pilots Ass’n, Int’l v. O’Neill, 499 U.S. 65, 67 (1991)); see



                                                   8
Case 1:18-cv-06711-AMD-RLM Document 58 Filed 07/29/20 Page 9 of 16 PageID #: 305




  also Klaper v. Cypress Hills Cemetery et al., 10-CV-1811, 2012 WL 959403, at *7 (E.D.N.Y.

  Mar. 21, 2012). “A union’s action is arbitrary ‘if, in light of the factual and legal landscape at

  the time of the union’s actions, the union’s behavior is so far outside a wide range of

  reasonableness, as to be irrational.’” Buczakowski v. 1199SEIU, No. 18-CV-0812, 2019 WL

  5697899, at *4 (N.D.N.Y. Nov. 4, 2019), reconsideration denied, 2020 WL 2092480 (N.D.N.Y.

  May 1, 2020) (quoting White v. White Rose Food, 237 F.3d 174, 179 (2d Cir. 2001)). “A union

  acts with ‘bad faith’ when it engages in ‘fraud, dishonesty, and other intentionally misleading

  conduct’ and has an ‘improper intent, purpose, or motive.’” Id. (quoting Vaughn v. Air Line

  Pilots Ass’n, Int’l, 604 F.3d 703, 709-10 (2d Cir. 2010)).

         The plaintiff claims that Union representatives did not contact him about his suspension

  or his complaints against Lopez and Vives, and that they harassed and bullied him on phone

  calls. (ECF No. 27 at 8-10, 14-15.) However, the plaintiff acknowledges that the Union sent

  him documents from the grievance proceedings, (see id. at 14-15), and he included with his

  complaint the letter in which the Union informed him that it closed the grievance matter because

  the plaintiff did not show up for hearings, (id. at 23).

         Because the Union did conduct a grievance proceeding, the plaintiff’s allegations that the

  Union failed to respond to his complaints are insufficient to show breach. The duty of fair

  representation is not breached when a union “fail[s] to pursue a grievance in the manner

  preferable to the grievant, in the absence of bad faith,” Gaines v. N.Y.C. Transit Auth., 528 F.

  Supp. 2d 135, 150 (E.D.N.Y. 2007) (collecting cases), or when a plaintiff unilaterally ends the

  union’s grievance process, see Velasquez v. Metro Fuel Oil Corp., 12 F. Supp. 3d 387, 416

  (E.D.N.Y. 2014) (“Indeed, plaintiff cannot characterize defendant’s actions as depriving him of

  access to the grievance process because he walked out of the meeting.”) (citation omitted).



                                                     9
Case 1:18-cv-06711-AMD-RLM Document 58 Filed 07/29/20 Page 10 of 16 PageID #: 306




  Moreover, although the plaintiff states that Lopez and Vives “harass[ed] and bullied” him on

  phone calls, the plaintiff does not plausibly allege that these calls—which concerned early

  retirement, pension benefits and text messages—were a breach of the Union’s duty to represent

  him fairly.

         Nor has the plaintiff plausibly alleged that the Union was motivated by discriminatory

  animus based on disability. As with his claims against Triboro Center, he has not established an

  inference of discrimination from direct evidence, or by showing he was treated differently than

  similarly situated persons. See Fox, 686 F. Supp. 2d at 230. The plaintiff has not alleged any

  facts that support his conclusory statements that Union representatives “harass[ed]” and

  “bullied” him because of his alcoholism and depression. Rather, the plaintiff acknowledges that

  his calls with Lopez and Vives concerned early retirement, pension benefits and text messages;

  he does not claim that Lopez or Vives made any comments about the plaintiff’s disabilities. See

  Wallace v. Esper, No. 18-CV-6525, 2019 WL 4805813, at *7 (S.D.N.Y. Sept. 30, 2019) (“[The

  plaintiff’s] assertions that she experienced [adverse employment actions] in part because of her

  disability are conclusory. She does not articulate sufficient facts, such as any discriminatory

  comments, to suggest that either action occurred as the result of a disability-based animus.”);

  Majied, 2018 WL 333519, at *3 (“subjective belief” of different treatment is “not enough”).

                    iii. Claims Against the Individual Defendants

         “There is no right of recovery against individuals under the ADA, the Rehabilitation Act,

  or Title VII.” Adams v. Delta Airlines, Inc., No. 16-CV-1986, 2017 WL 9674513, at *8

  (E.D.N.Y. Dec. 18, 2017), report and recommendation adopted as modified, 2018 WL 1532434

  (E.D.N.Y. Mar. 29, 2018); see also Matthew v. JPMorgan Chase Bank, N.A., No. 17-CV-3594,

  2020 WL 2523064, at *8 (E.D.N.Y. May 18, 2020) (“ADA discrimination and retaliation claims



                                                  10
Case 1:18-cv-06711-AMD-RLM Document 58 Filed 07/29/20 Page 11 of 16 PageID #: 307




  cannot be brought against individuals.”); Cohn v. KeySpan Corp., 713 F. Supp. 2d 143, 154

  (E.D.N.Y. 2010) (“Individuals may not be sued in their individual or personal capacity under the

  ADA or Rehabilitation Act.”). Accordingly, the ADA and Rehabilitation Act claims against the

  individual defendants are dismissed.

         “However, individual defendants may be sued in their individual capacities under the

  New York State Human Rights Law[,]” either under Section 296(1) as an employer, or under

  Section 296(6) as an “aider or abettor.” Adams, 2017 WL 9674513, at *8; N.Y. Exec. Law §

  296. “An individual defendant is liable as an ‘employer’ under § 296(1) when that individual

  has an ownership interest in the relevant organization or the power to do more than carry out

  personnel decisions made by others, i.e., the power to hire or fire.” Sanderson v. Leg Apparel

  LLC, No. 19-CV-08423, 2020 WL 3100256, at *10 (S.D.N.Y. June 11, 2020) (citations and

  quotation marks omitted). While the plaintiff claims that Morales terminated him, he does not

  plausibly allege that he was terminated because of his disability, as discussed above. None of the

  plaintiff’s allegations suggest that any of the other individual defendants qualify as an employer

  under the statute.

         Although a nonemployer could be liable for aiding and abetting an employer’s

  discriminatory action, “the predicate unlawful conduct must first be established” in order “[f]or

  an aiding and abetting claim to proceed.” Rivera v. Baiter Sales Co. Inc., No. 14-CV-1205, 2014

  WL 6784384, at *3 (S.D.N.Y. Dec. 1, 2014); see also Wilkinson v. New York State, No. 18-CV-

  4148, 2019 WL 5423573, at *17 (E.D.N.Y. Oct. 22, 2019) (“[T]he NYSHRL and NYCHRL

  require that liability must first be established as to the employer/principal before accessorial

  liability can be found as to an alleged aider and abettor.”) (quoting Jain v. McGraw-Hill Cos.,

  827 F. Supp. 2d 272, 277 (S.D.N.Y. 2011)) (internal quotation marks omitted). Because the



                                                   11
Case 1:18-cv-06711-AMD-RLM Document 58 Filed 07/29/20 Page 12 of 16 PageID #: 308




  plaintiff has not plausibly alleged a predicate claim for employment discrimination, he has not

  stated an aiding and abetting claim.

               b. Retaliation

            “To state a claim for ADA retaliation, ‘a plaintiff must allege that: (1) he engaged in an

  activity protected by the ADA; (2) the employer was aware of this activity; (3) the employer took

  an adverse employment action against [him]; and (4) a causal connection exists between the

  alleged adverse action and the protected activity.’” Robles v. Medisys Health Network, Inc., No.

  19-CV-6651, 2020 WL 3403191, at *11 (E.D.N.Y. June 19, 2020) (quoting Caskey v. County of

  Ontario, 560 F. App’x 57, 58 (2d Cir. 2014) (summary order)) (alterations omitted).

            The plaintiff claims that he was terminated in retaliation for his reports of misconduct by

  Lopez, but has not alleged that he complained about misconduct on the basis of his disability,

  and thus has not alleged that he engaged in activity protected by the ADA. See Eskenazi-

  McGibney v. Connetquot Cent. Sch. Dist., 84 F. Supp. 3d 221, 234 (E.D.N.Y. 2015) (the

  plaintiffs did not allege “protected activity” under the ADA because their complaints were about

  bullying generally and not bullying on account of disability) (citing Kelly v. Howard I. Shapiro

  & Assocs. Consulting Eng’rs, P.C., 716 F.3d 10, 17 (2d Cir. 2013)).

      II.   Title VII Discrimination

            The plaintiff claims that Goldman violated his rights under Title VII because Goldman

  allowed others to harass the plaintiff and to fire him. This claim is dismissed because the

  plaintiff does not allege that he falls within a protected class under Title VII, let alone that he

  was terminated or harassed because of any protected characteristic. 6 See 42 U.S.C. § 2000e-2(a)


  6
   The plaintiff claims that Goldman violated his rights under “vicarious employment liability for unlawful
  harassment Title VII” by not taking action against Lopez. (ECF No. 27 at 13.) Similarly, he claims that
  Silva violated his rights “under vicarious employment liability for unlawful harassment” by declining to
  respond to the plaintiff’s allegations about harassment by Vives, (id. at 14-15), and that Morales violated

                                                      12
Case 1:18-cv-06711-AMD-RLM Document 58 Filed 07/29/20 Page 13 of 16 PageID #: 309




  (“It shall be an unlawful employment practice for an employer . . . to discharge any individual, or

  otherwise to discriminate against any individual with respect to his compensation, terms,

  conditions, or privileges of employment, because of such individual’s race, color, religion, sex,

  or national origin.”); Forkin v. Local 804 Union (IBT), 394 F. Supp. 3d 287, 308 n.15 (E.D.N.Y.

  2019) (“To the extent [the plaintiff] relies on his disability to assert a Title VII claim, the claim

  fails because Title VII, by its plain language, does not protect against discrimination based on

  disability.”).

  III.    Constitutional Claims

          The plaintiff brings claims under 42 U.S.C. § 1983 and Bivens for violations of the First

  Amendment. He claims that some of the defendants violated his First Amendment rights by

  taking the following actions: Lopez “aggressively oppose[d] . . . [the plaintiff’s] decision to take

  an early retirement” (ECF No. 27 at 9); Vives “deprive[d] [the plaintiff] of [his] freedom of

  liberty and freedom to defend himself against [Vives and Lopez]” (id. at 10); Torres “deprived

  [the plaintiff] of the right to council [sic]” 7 and did not “refer [him] to see a therapist . . . after

  learning of [his] sudden termination” (id. at 10-11); and Morales “terminated [the plaintiff]

  because [he] reported . . . Lopez’s misconduct” (id. at 12).

          “Because the United States Constitution regulates only the Government, not private

  parties, a litigant claiming that his constitutional rights have been violated must first establish

  that the challenged conduct constitutes state action.” Meadows v. United Servs., Inc., No. 19-

  3732, 2020 WL 3477616, at *2 (2d Cir. June 26, 2020) (quoting Fabrikant v. French, 691 F.3d


  his rights “under the vicarious employment liability” by not taking appropriate action in response to
  misconduct (id. at 12). To the extent the plaintiff attempted to bring Title VII claims against Silva and
  Morales—or any other defendant—these claims are also dismissed for the reasons discussed above.
  7
    The plaintiff does not seem to claim that he was entitled to legal counsel or that the defendants denied
  him legal counsel. In any event, the plaintiff is not a criminal defendant and has not alleged any
  governmental action.

                                                       13
Case 1:18-cv-06711-AMD-RLM Document 58 Filed 07/29/20 Page 14 of 16 PageID #: 310




  193, 206 (2d Cir. 2012)) (internal quotation marks omitted). A plaintiff pressing claims for

  violations of constitutional rights under § 1983 or Bivens is therefore required to show

  governmental action. See id.; Bivens v. Six Unknown Named Agents of Fed. Bureau of

  Narcotics, 403 U.S. 388, 389 (1971); Manigaulte v. C.W. Post of Long Island Univ., 659 F.

  Supp. 2d 367, 379 (E.D.N.Y. 2009) (the plaintiff did not state a viable First Amendment

  retaliation claim where he “ha[d] not alleged that defendant, a private university, is a state actor”

  or that the plaintiff spoke “as a citizen on a matter of public concern”).

         The plaintiff has not alleged any governmental action or that any of the defendants are

  government actors. Accordingly, his constitutional claims are dismissed.

  IV.    OSHA Claim

         The plaintiff claims that Vives violated OSHA by “harassing” and “threatening” him.

  (ECF No. 27 at 10.) This claim is dismissed because “OSHA does not provide a cause of action

  for employees to sue their employers.” Saint Louis v. Cent. Transp., No. 17-CV-7223, 2019 WL

  4736960, at *2 (E.D.N.Y. Sept. 27, 2019); see also Donovan v. Occupational Safety & Health

  Review Comm’n, 713 F.2d 918, 927 (2d Cir. 1983) (“[I]t is apparent from the detailed statutory

  scheme that the public rights created by the Act are to be protected by the Secretary, and that

  enforcement of the Act is the sole responsibility of the Secretary.”) (internal citations omitted).

   V.    “Fair Work Act” Claim

         The plaintiff alleges that Lopez did not follow up about his suspension and did not let

  him know when he could return to work, which he claims violated the “Fair Work Act.” (ECF

  No. 27 at 8.) Although it is not clear what the plaintiff means by the “Fair Work Act,” I construe

  these allegations liberally to raise a duty of fair representation claim under the National Labor

  Relations Act, which requires unions to “serve the interests of all members without hostility or



                                                   14
Case 1:18-cv-06711-AMD-RLM Document 58 Filed 07/29/20 Page 15 of 16 PageID #: 311




  discrimination . . . , exercise its discretion with complete good faith and honesty, and [] avoid

  arbitrary conduct.” Fowlkes, 790 F.3d at 387 (quoting Vaca v. Sipes, 386 U.S. 171, 177 (1967))

  (internal quotation marks omitted); see also 29 U.S.C. §§ 151, et seq.

         The plaintiff’s initial complaint raised a breach of fair representation claim, which I

  dismissed as untimely because he filed it more than six months after he knew or reasonably

  should have known that a breach had occurred. See Coureau v. Granfield, 556 F. App’x 40, 41

  (2d Cir. 2014) (summary order). The plaintiff’s amended complaint suffers from the same

  deficiency. The plaintiff was suspended in February of 2018. (ECF No. 27 at 8.) The letter

  closing the plaintiff’s grievance matter is dated April 30, 2018. (Id. at 23.) Even if the statute of

  limitations began to run on April 30, 2018, more than six months passed before the plaintiff filed

  this action on November 28, 2018.

                                           CONCLUSION

         For the reasons discussed above, I grant the defendants’ motions to dismiss. In light of

  the plaintiff’s pro se status, and in an abundance of caution, I give the plaintiff leave to amend

  his complaint within 30 days. See Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (A

  Court dismissing a pro se complaint should grant leave to amend freely, if “a liberal reading of

  the complaint gives any indication that a valid claim might be stated.”) (citation and quotation

  marks omitted).

         The plaintiff is reminded that his amended complaint must “plead enough facts to state a

  claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. The new complaint must

  be captioned “Second Amended Complaint” and bear the same docket number as this order (18-

  CV-06711 (AMD) (RLM)). The plaintiff is advised that any amended complaint will completely

  replace the original complaint and the first amended complaint, so he should not rely on any



                                                   15
Case 1:18-cv-06711-AMD-RLM Document 58 Filed 07/29/20 Page 16 of 16 PageID #: 312




  allegations in the original complaint or first amended complaint. The plaintiff is encouraged to

  contact the Federal Pro Se Legal Assistance Project for limited-scope legal assistance. All

  further proceedings will be stayed for 30 days. If the plaintiff does not amend the complaint

  within 30 days, judgment dismissing this action will enter.



  SO ORDERED.

                                                       s/Ann M. Donnelly
                                                      ___________________________________
                                                      ANN M. DONNELLY
                                                      United States District Judge

  Dated: Brooklyn, New York
         July 29, 2020




                                                 16
